Newcomb, C.
The appellants filed their complaint to vacate and set aside an order for the taxation of costs,, made at a preceding term of the *380court, in a cause wherein the appellants were defendants and the appellee Howard was plaintiff. A denial was filed to the complaint, and' on the issue"thqs made there was a finding and judgment for the appellee, over a motion by appellants for a new trial.
There is no bill of exceptions in the record, and consequently no question is presented by the appeal.
The judgment should be affirmed.
Pee Cueiam. — It is therefore ordered, upon the foregoing opinion, that the judgment below be, and it is hereby, in all things affirmed, at the costs of the appellants.